DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of applicants’ response filed 5/21/21 the following applies.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-10 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicants provide no description much less an enabling disclosure for the scope of “polymorph” for instant compounds including free base and various salt forms  except for the identification of Form I for toleuensulfonate salt on p.23 which has properly been incorporated by reference to US . 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoare (WO’317) and O’Brien (WO’802) both previously applied. While Hoare teaches the co-administration of variour anti-psychotic drugs and instant (S)-2-amino (2R,3R,11bR)isoquinolinyl ester in order to reduce TD- a known side effect in typical/atypical anti-psychotics, the reference also teaches that the instant base including salts such as toluenesulfonate, provides a synergistic effect that results in “more potent antipsychotic activity” than administration of the antipsychotic drug alone. O’Brien which was also previously applied describes both Valbenazine and the Valbenazine di-para-toluene salt for uses in treating tardive dyskinesia (TD) among other movement disorders. See p.14, last paragraph and p.16 for ditosylate salt.  On p.2 of the WO document is a discussion regarding VMAT2 which plays an important role in presynaptic dopamine release which is involved in addition to  TD, schizophrenia and bipolar disorder. As stated previously, O’Brien teaches  compositions with dosages that overlap with that embraced herein for treating TD as set forth on p.16 . Said dosages also overlap with that taught  by Hoare for Valbenazine which is employed for treating TD and also enhancing antipsychotic .
Thus it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to consider both Valbenazine and its di-toluenesulfonate  salt as a monotherpay for also treating psychotic disorders such as schizophrenia based on the effectiveness shown in Hoare who describes effective treatment of said disease at doses as low as 90% of the anti-psychotic drug. Note p.16 last 4 lines in Hoare which states that the lowered dose of the anti-psychotic would not treat the disorder if administered alone which suggests the VMAT2 inhibitor would have a contributory effect if admistered alone.
Since the mailing of the last office action a refiled case of the present case has been recently published (2021/0113553) and cited in applicants’ IDS and accordingly the following provisional ODP rejection is made thereover.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/891,160 (reference application). Although the claims at issue are not identical, they they embrace substantially the same subject matter being directed to Valbenazine and salt and polymorphic forms for the same uses claimed herein as the copending case is a Continuation of present case and the shares the same specification as herein. The case is currently in status 20 but not assigned.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicants’ IDS filed 10/13/20 has been mainly considered but entry # 232, 248  and 262 are not seen in the electronic file despite repeated search for entries with such pages. The list of copending applications do not belong in the US Patents section but rather in the NPL section if applicants wish they be printed on any patent that might issue for this case. Alternatively they can be resubmitted as a Transmittal Letter with a list of said cases which would not be printed. See MPEP 609 section 37 CFR 1.98.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624